Case: 18-11106      Document: 00514930082         Page: 1    Date Filed: 04/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-11106                               FILED
                                  Summary Calendar                         April 25, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

STEVIE ELBERT JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-237-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Stevie Elbert Jones was convicted of one charge of bank robbery and
sentenced to serve 151 months in prison and a three-year term of supervised
release. Now, he argues that the district court erred in determining that his
Texas robbery convictions are crimes of violence under U.S.S.G. §§ 4B1.1,
4B1.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11106    Document: 00514930082     Page: 2   Date Filed: 04/25/2019


                                 No. 18-11106

      The Government has filed an unopposed motion for summary
affirmance. Jones correctly concedes that his argument is foreclosed by United
States v. Santiesteban-Hernandez, 469 F.3d 376, 380-81 (5th Cir. 2006),
abrogated on other grounds by United States v. Rodriguez, 711 F.3d 541, 547-
63 (5th Cir. 2013) (en banc). Because he raises the issue only to preserve it for
further review, summary affirmance is appropriate. See Groendyke Transp.,
Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).            Accordingly, the
Government’s     motion   for   summary     affirmance    is   GRANTED,      the
Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2